Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00733-CR

                                   Martin BALLEZA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR12645
                        Honorable Frank J. Castro, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED February 19, 2020.


                                             _____________________________
                                             Patricia O. Alvarez, Justice